Name: Commission Regulation (EEC) No 2640/91 of 4 September 1991 amending Regulation (EEC) No 1350/72 on rules for granting of aid to hop producers
 Type: Regulation
 Subject Matter: plant product;  economic policy
 Date Published: nan

 5. 9. 91 Official Journal of the European Communities No L 247/9 COMMISSION REGULATION (EEC) No 2640/91 of 4 September 1991 amending Regulation (EEC) No 1350/72 on rules for granting of aid to hop producers 1 . Article 1 (2) (b) is replaced by the following : '(b) in respect of each variety or experimental strain :  the area planted,  the land-register reference for the area or, if no such reference is available for the area in ques ­ tion, an equivalent official indication and, if necessary, a further indication making it possible to locate the variety or the experi ­ mental strain' ; 2. in Article 2 the reference to 'Article 12 is replaced by 'Article 12 and Article 12a'; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 13 (4) thereof, Whereas, by insertion of Article 12a into Regulation (EEC) No 1696/71 , introduced by Council Regulation (EEC) No 2780/90 (3), another reference was made to the granting of aid to hop producers ; whereas Council Regu ­ lation (EEC) No 1037/72 of 18 May 1972 laying down detailed rules for granting and financing of aid for hop producers (4), as last amended by Regulation (EEC) No 1604/91 (*), was amended accordingly ; whereas it is necessary to amend Commission Regulation (EEC) No 1 350/72 (*), as last amended by Regulation (EEC) No 2988/90 Q, in order to take account of the new provisions with regard to the granting of aid to hop producers ; Whereas Article 4 (2) of Regulation 1035/72 makes reference to unions of producer groups which implies that these unions may be entitled to receive and to administer the aid to producers ; whereas such a procedure does not comply with Article 12 (3) of Regulation (EEC) No 1696/71 ; whereas all reference made to unions of producer groups in Regulation (EEC) No 1350/72 should therefore be deleted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, 3. Article 3 ( 1 ) (b) is replaced by the following : '(b) in respect of each variety or experimental strain :  the area planted,  the land-register reference for the area or, if no such reference is available for the area in ques ­ tion, an equivalent official indication and, if necessary, a further indication making it possible to locate the variety or the experi ­ mental strain' ; 4. Article 4 (2) is replaced by the following : '2. Each Member State shall forward to the Commission each year, in respect of the recognized producer groups based in its territory, all relevant information concerning the terms on which such groups have administered the aid granted to them and, as appropriate, the precise nature of the measures implemented by them as referred to in Article 7.(1 ) (e) of Regulation (EEC) No 1696/71 . This information shall be provided no later than 31 March of the year following that in which the aid was fixed.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1350/72 is hereby amended as follows : Article 2 (') OJ No L 175, 4. 8 . 1971 , p. 1 . (2) OJ No L 353, 17. 12. 1990, p. 23 . 0 OJ No L 265, 28 . 9. 1990, p. 1 . (4) OJ No L 118, 20 . 5. 1972, p. 19 . 0 OJ No L 149, 14. 6. 1991 , p. 13. (6) OJ No L 148, 30 . 6. 1972, p. 11 . 0 OJ No L 285, 17 . 10 . 1990, p. 15 . This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. No L 247/10 Official Journal of the European Communities 5. 9. 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission